Exhibit 10.4

FIRST AMENDMENT

TO THE

CONSUMERS NATIONAL BANK

SALARY CONTINUATION AGREEMENT

DATED MARCH 1, 2005

FOR

STEVE MUCKLEY

THIS FIRST AMENDMENT is adopted this      day of             , 200    ,
effective as of March 1, 2005, by and between Consumers National Bank, a
nationally-chartered commercial bank located in Minerva, Ohio (the “Bank”) and
Steve Muckley (the “Executive”).

The Bank and the Executive executed the Salary Continuation Agreement effective
as of March 1, 2005 (the “Agreement”).

The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:

Section 1.8 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1.8 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is six percent (6%).
However, in order to maintain the Discount Rate within reasonable standards
according to GAAP and/or applicable bank regulatory guidance, the Discount Rate
will adjust to reflect a rate of return on a high-quality fixed-income debt
security rounded up to the nearest quarter percentage. For purposes of this
Agreement, the Discount Rate will be reviewed and updated annually using the 20
year term Moody AA Corporate Rate for a high-quality fixed-income debt security.

Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
fifty-three percent (53%) of Final Pay, as defined in Article 1.11, at the
Normal Retirement Age.

Section 2.2.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.2.2 Payment of Benefit. The Company shall pay the benefit to the Executive by
calculating a fixed annuity payable in 180 equal monthly installments, crediting
interest on the unpaid balance at an annual rate equal to the Discount Rate,
compounded monthly. The monthly installments shall be payable on the first day
of each month commencing with the month following Termination of Employment.



--------------------------------------------------------------------------------

Section 2.3.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.3.2 Payment of Benefit. The Company shall pay the benefit to the Executive by
calculating a fixed annuity payable in 180 equal monthly installments, crediting
interest on the unpaid balance at an annual rate equal to the Discount Rate,
compounded monthly. The monthly installments shall be payable on the first day
of each month commencing with the month following Termination of Employment.

The following Sections 2.6 and 2.7 shall be added to the Agreement immediately
following Section 2.5:

 

2.6 Distributions Upon Income Inclusion Under Section 409A of the Code. Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the Accrual Balance, a distribution shall be made as soon as is administratively
practicable following the discovery of the plan failure.

 

2.7 Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;

 

  (b) must, for benefits distributable under Section 2.1, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the election is
made.

Article 8 of the Agreement shall be deleted in its entirety and replaced by the
following:

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.



--------------------------------------------------------------------------------

8.2 Plan Termination Generally. The Bank and Executive may terminate this
Agreement at any time. The benefit hereunder shall be the Accrual Balance as of
the date the Agreement is terminated. However, if the Bank’s Board of Directors
determines in good faith that the Executive is no longer a member of a select
group of management or highly compensated employees, as that phrase applies to
ERISA, for reasons other than death, Disability or retirement, the Bank may
terminate this Agreement. Upon such termination, the Executive shall be one
hundred percent (100%) vested in the Accrual Balance. Except as provided in
Section 8.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, after such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.

 

8.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if this Agreement terminates in the following
circumstances:

 

  (a) Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Bank’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other non-account balance
plans (as referenced in Section 409A of the Code or the regulations thereunder),
provided that all distributions are made no earlier than twelve (12) months and
no later than twenty-four (24) months following such termination, and the Bank
does not adopt any new non-account balance plans for a minimum of five (5) years
following the date of such termination;

the Bank may distribute the vested Accrual Balance, determined as of the date of
the termination of the Agreement, to the Executive in a lump sum subject to the
above terms.

Section 9.10 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

9.10

Alternative Action. In the event it shall become impossible for the Bank or the



--------------------------------------------------------------------------------

 

Plan Administrator to perform any act required by the Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank. Any alternative acts shall be restricted to actions which
do not violate Section 409A of the Code.

The following Section 9.14 shall be added to the Agreement immediately following
Section 9.13:

 

9.14 Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this First
Amendment.

 

Executive:       Consumers National Bank    

/s/ Steve Muckley

    By  

 

  Steve Muckley     Title  

 

 